Title: From Alexander Hamilton to Samuel H. Parsons, 11 January 1786
From: Hamilton, Alexander
To: Parsons, Samuel H.


[New York] January 11, 1786. “Some time since I transmitted you a Commission issuing out of the Court of Appeals in cases of Capture the object of which was to examine you on the subject of a certain Agreement stated in your letter and affidavit that no prejudice should arise from not lodging the appeal in time in the cause of the Brig Hope.… Not having yet had the pleasure of hearing from you on the subject I am induced to trouble you with this letter to ascertain whether the Commission has reached you & whether the proposed arrangement is agreeable to you.…”
